Title: Thomas H. Palmer to Thomas Jefferson, 22 February 1813
From: Palmer, Thomas H.
To: Jefferson, Thomas


          
            Sir, Philadelphia, Feb. 22, 1812 1813 
            Emboldened by your well known zeal for the diffusion of knowledge, especially when it relates to the institutions of our country, I have taken the liberty, though personally a stranger to you, of intruding upon your retirement, to ask some information for a work on which I am at present engaged, to be entitled, a Tabular View of the Constitutions of the U.S. & of the several States. In this it has been my endeavour to present as complete a view of all the interesting points in the different constitutions as could possibly be comprised in the compass of a sheet. With this intention, I have drawn up a table, under the three principal heads of Legislature, Executive, & Judiciary. The first column contains the names of the states, with the date of adoption of their constitution. The next two columns are under the head Legislature, viz. this their Term of Office, & stated Day of Meeting. The four following, under the head Executive, how elected, term of office, legislative power & who acts in case of death impeachment, &c. Under the head Judiciary, by whom appointed, term of office, & how removeable. Separate columns are likewise allotted for Qualifications of Voters, & Day of General Election. This table will fill half the sheet. The remainder is to be occupied by a comparative view of the constitutions on all the topics which could not be included in the Table, under the titles Qualification of Executive, Qualifications of Legislature, Number of Legislature, their power of protesting, Imprisoning for contempts &c. Power of originating bills, Executive Council, Lieut.-governor. The pardoning power. Religious qualifications for office Provisions for the support of religion, Provisions for the Education, Provisions for amending Constitution, &c &c
            The Edition of the Constitutions from which I compiled my “View,” was published by Duane in 1806. Several have been printed since, but all verbatim with this. I relied with confidence on this edition, expecting it to contain at least the amendments to the date of publication. Fortunately, however, I discovered, before my work had gone to press, that it was not so, & accordingly determined not to trust to it, but to endeavour myself to procure the alterations from the different states. Although the constitution framed by Virginia in 1776 does not contain provision for amendments, yet I thought it possible it might have undergone a change notwithstanding. Under these circumstances will you pardon the liberty I have taken, in asking you if any change has taken place, & whether to your knowledge any other constitution has been amended besides those of the U.S. & Maryland, which I have procured. The constitution of Virginia is the only one in the Union, that does not point out the qualifications of voters. It merely says they shall remain as exercised at present. By your “Notes on Virginia,” I perceive these are, an estate for life in 100 acres of uninhabited land, or 25 acres with a house on it, or a house & lot in some town. I presume if the constitution is unaltered, that these qualifications remain the same, & consequently that I shall be correct in subjoining this as a note to the Table, on the authority of the “Notes.”—I omitted mentioning above, that the “View,” is to be varnished & mounted on rollers, for hanging up in Libraries parlours, or lobbies, for the sake of convenient reference. I am, Sir,
            With much respect, Your obedt servtThomas Palmer.
          
          
            Please to direct to Thos & Geo. Palmer, Philadelphia:
          
        